Citation Nr: 1228791	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a thyroid disability. 

2.  Entitlement to service connection for a thyroid disability to include as due to ionizing radiation exposure.  


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for a thyroid disability was initially denied by the RO in an unappealed June 1980 administrative decision.  The Veteran attempted to reopen his claim and was denied in a January 2008 rating decision. 

2.  The evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hypothyroidism. 

3.  The Veteran does not have thyroid cancer.

4.  The Veteran's hypothyroidism is etiologically related to ionizing radiation exposure during active duty service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a thyroid disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Hypothyroidism was incurred as a result of radiation exposure during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for a thyroid disability was initially denied in a June 1980 administrative decision.  The RO found that the Veteran had not reported for a scheduled VA examination to determine the nature and etiology of his claimed thyroid disorder.  The Veteran did not appeal the June 1980 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran attempted to reopen his claim for service connection in March 2007 and was denied in an unappealed January 2008 rating decision.  The Board must look to the evidence submitted since the last final denial of the claim, i.e. the January 2008 rating decision, to determine whether new and material evidence has been submitted.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Since the January 2008 denial of the claim, the Veteran has submitted private medical evidence showing treatment for hypothyroidism.  In addition, he has provided a June 2011 private medical opinion establishing a nexus between his disability and exposure to ionizing radiation during active duty service.  This evidence is new as it was not previously considered and is material as it relates to elements of the claim that were previously lacking-a current disability and a nexus to service.  The new evidence also serves a reasonable possibility of substantiating the claim and is therefore material.  Reopening of the claim for entitlement to service connection for a thyroid disability is granted.  


Reopened Claim

The Veteran contends that he incurred a chronic disability of the thyroid due to exposure to ionizing radiation during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board finds that the record demonstrates the presence of a current disability.  The Veteran has consistently reported throughout the claims period that he has received treatment for hypothyroidism since the 1950s, and his VA and private physicians have noted a history of the condition since April 1997.  He was also most recently diagnosed with moderate hypothyroidism in May 2011 by his private physician.  

Although the record establishes the presence of hypothyroidism, the Veteran has also on occasion reported a history of thyroid cancer.  The record is entirely negative for diagnoses or treatment for this disability.  In August 2010 the Veteran's VA primary care doctor also noted that there was no mention of thyroid cancer in the Veteran's medical records.  Similarly, his private physician stated in a June 2011 letter that there has never been evidence of malignancy in the Veteran's thyroid.  The Board finds that the objective medical evidence is more probative regarding whether the Veteran has ever had thyroid cancer, especially in light of the medical expertise needed to diagnose cancer and the Veteran's inconsistency regarding his reported history of the disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In any event, the record clearly documents diagnoses of hypothyroidism during the claims period and the first element of service connection is established.  

The Veteran contends that his hypothyroidism was incurred due to in-service radiation exposure.  Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

With regards to the various theories of entitlement as described above, the Board observes that hypothyroidism is not listed as a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c) (West 2002).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  Hypothyroidism is also not a radiogenic disease under 38 C.F.R. § 3.311.  Therefore the Board will consider the Veteran's claim as one of direct service connection. 

The Board finds that the Veteran was exposed to ionizing radiation during active duty service.  The Veteran has consistently reported that he was exposed to radiation while serving on the Bikini Atoll as part of Operation CROSSROADS. Information received from the Defense Nuclear Agency Data Base in March 1981 verifies that the Veteran was stationed in the Bikini Atoll as part of Operation CROSSROADS in 1946.  He was provided and wore a dosimeter and had a history of thyroid problems.  The record also includes a summary of the Veteran's individual radiation exposure, noting that he was exposed to approximately 0.760 rem of gamma radiation from July 1946 to December 1946.  Although service treatment records are negative for any evidence of a thyroid disorder, as the Veteran was exposed to radiation during service, an in-service injury is clearly demonstrated.  

Evidence of radiation exposure, by itself, however, is not sufficient to award service connection.  Rather, there must be some indication that the Veteran's hypothyroidism is somehow related to in-service exposure to ionizing radiation.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  In this case, the Veteran has submitted a private medical opinion dated in June 2011 establishing a nexus between his hypothyroidism and radiation exposure during service.  The private doctor noted that the Veteran had a long history of an under-active thyroid and opined that it was more likely than not due to radiation exposure during active duty service.  The Board finds that this medical opinion, coupled with the Veteran's consistent and credible history of thyroid problems since the 1950s, establishes a nexus between his hypothyroidism and in-service radiation exposure.  As all the elements of service connection are met, the claim is granted.  

VA has also substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a thyroid disability is granted. 

Entitlement to service connection for hypothyroidism as due to radiation exposure is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


